Citation Nr: 0515510	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected 
pes planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1951 until 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural history of issues being decided herein

In October 1999, the RO received the veteran's claim of 
entitlement to service connection for arthritis of the hips 
and back.  The May 2000 rating decision denied the veteran's 
claim.  The veteran disagreed with the May 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in April 2002.

In December 2003, the Board remanded the veteran's two claims 
to the VA Appeals Management Center (AMC) for additional 
development.  That development has now been completed, and in 
February 2005 the AMC issued a Supplemental Statement of the 
Case (SSOC).  The case was then returned to the Board for 
further appellate proceedings.   

Issue subject to remand

Also in April 2002, the RO received the veteran's claim of 
entitlement to service connection for pes planus.  In an 
October 2002 RO rating decision, service connection for pes 
planus was granted and a noncompensable disability rating was 
assigned.  The veteran disagreed with the October 2002 rating 
decision as to the issue of the assigned rating for the 
service-connected pes planus.  
  
For the reasons explained in the Remand section below, the 
Board has determined that a remand of the pes planus issue is 
in order.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Matters not on appeal

Also in April 2002, the RO received the veteran's claims of 
entitlement to service connection for tendonitis of the left 
hand; arthritis of the knees, ankles and feet; and residuals 
of a cold injury.  The October 2002 rating decision denied 
the veteran's claims of entitlement to service connection of 
tendonitis of the left hand, arthritis of the knees, ankles 
and feet and residuals of a cold injury.   

The veteran disagreed with the October 2002 rating decision 
only as to the issue of his entitlement to service connection 
for residuals of a cold injury.  Accordingly, with respect to 
the issues of entitlement to service connection for 
tendonitis of the left hand and arthritis of the knees, 
ankles and feet, no appeal has been filed.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Accordingly, those 
issues are not within the jurisdiction of the Board and they 
will be discussed no further herein. 

With respect to cold injury residuals, a notice of 
disagreement has been filed.  However, based on the veteran's 
additional correspondence, notably an April 2004 written 
statement, it appears that the veteran is contending that the 
arthritis of his hips and lumbar spine which have been 
addressed above are the residuals of his claimed cold injury.  
Moreover, the veteran has identified no other disability 
which he characterized as a cold injury residual.  
Accordingly, the claim of entitlement to service connection 
for is cold injury residuals amounts to a claim of 
entitlement to service connection for arthritis of the hips 
and of the lumbar spine, which will be addressed by the Board 
in this decision.  No further action is required.




FINDINGS OF FACT

1.  The veteran has been diagnosed with arthritis in his hips 
and back.  

2.  The veteran was exposed to extreme cold during service in 
Korean during the Korean War.  

3.  The competent and probative medical evidence of record 
does not indicate that the veteran's arthritis is due to in-
service cold exposure or any other incident of service.  


CONCLUSION OF LAW

Arthritis of the veteran's hips and lumbar spine was not 
incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of 
arthritis or his hips and lumbar spine.  Essentially, he 
contends that his arthritis was caused by the extreme cold he 
was exposed to during the Korean War.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the February 
2002 SOC and the February 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in March 
2001 and February 2004, which were specifically intended to 
address the requirements of the VCAA.  The March 2001 letter 
from the RO explained in detail the evidence needed to 
substantiate his claims, such as private and VA medical 
records.  Specifically, the letter advised the veteran that 
in order to show entitlement to service connection there must 
be evidence of a current disability, an in-service injury and 
medical evidence of a relationship between the current 
disability and the in-service injury.  Thus, this letter, 
along with the February 2002 SOC and the February 2005 SSOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case and what evidence was 
already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2001 letter, the veteran was informed that VA is responsible 
for getting "medical records, employment records, or records 
from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2001 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
The letter further advised the veteran that he must execute 
an authorization for release of information for any private 
medical records wish he wanted the RO to obtain.  

The March 2001 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all-relevant evidence 
could be obtained.  [See the March 2001 letter, pages 1,2,3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2001 letter directed the 
veteran to "tell us about any additional information that 
you want us to try and get for you."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2001 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the RO in July 2001, prior to the 
expiration of the one-year period following the March 2001 
VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one year period ha since elapsed.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decision in May 2000.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication pre-dated the enactment of the VCAA 
in November 2000; VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  Additionally, the veteran's 
claims were readjudicated by the RO in July 2001, after the 
veteran had received complete VCAA notice.  Indeed, the 
claims were most recently adjudicated by the AMC in February 
2005, after the December 2003 Board remand.  The veteran has 
been afforded appropriate opportunity to respond to such 
notice.  Thus, any concerns expressed in Pelegrini have been 
rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private 
medical records and VAMC treatment records.  During the 
course of the claim, the veteran was accorded VA Compensation 
and Pension (C & P) examinations in January 2000 and in May 
2002.  

The Board observes that its December 2003 remand was for the 
purpose of obtaining VA medical records.  Extensive medical 
records were obtained and were considered by the AMC in its 
February 2005 supplemental statement of the case. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran advised in his April 2002 substantive appeal that he 
did not desire to have a hearing.  See 38 C.F.R. § 3.103 
(2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent laws and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For certain chronic diseases, such as arthritis, service 
connection may be presumed if such disability is manifested 
to a degree of 10 percent within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  See 38 C.F.R. § 3.303(b) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

A common factual background will be presented for both issues 
on appeal.  

The veteran's form DD 214 indicates that the veteran served 
in Korea during the Korean Conflict and that he was awarded 
the Combat Infantryman Badge.    

The veteran's service medical records have been obtained and 
associated with his VA claims folder.  There is no diagnosis 
of arthritis or reference to a cold injury or residuals 
thereof.  The veteran's December 1952 separation examination 
is pertinently negative for any findings related to his hips 
or back.  

In October 1954 the veteran filed with VA a claim of 
entitlement to dental treatment.  He did not mention 
arthritis at that time.  

There are not of record any medical records for nearly four 
decades after service.  
VA treatment records indicate that arthritis was initially 
identified in January 1988.    

A January 2000 VA examination report included diagnoses of 
degenerative arthritis of the spine and osteoarthritis of 
both hips.  No nexus opinion was offered.  

In July 2000 the veteran submitted a letter from Dr. H.G.  
Dr. H.G. stated that cold and damp weather can cause 
arthritis in the joints of the body and that the veteran's 
exposure to the cold "could be" the cause of his current 
arthritis.  

In an August 2000 statement the veteran described his 
exposure to the cold during service.  He described an 
incident when on patrol he injured his left leg on barbed 
wire.  He asserted that he was treated in the field but that 
due to the cold the injury didn't heal properly at first and 
led to his development of arthritis.  

A September 2000 medical opinion from Dr. G.M. indicates that 
the veteran continued to suffer from arthritis.  Dr. G.M. 
further indicated that he had reviewed the veteran's claims 
folder as well as his service medical records.  Dr. G.M. 
disputed the relationship between the veteran's cold exposure 
and arthritis as indicated in the letter of Dr. G.H., stating 
"the note from the treating orthopedist gives no reference 
to any reason why cold injury in one winter should cause 
arthritis forty three years later.  I know of no medical 
papers that would confirm his statement and it is not 
confirmed by my experience."  Dr. G.M. further concluded 
that there was no evidence of any direct relationship between 
the veteran's arthritis and cold injury in Korea.  

A January 2002 statement received from the veteran indicated 
his contention that he has suffered from his current 
disability consistently since service.  He did not, however, 
provide any indication of additional post-service treatment.   
The veteran further contended that he did in fact have 
treatment for a hip condition, spine condition and a cold 
injury during service.  

In May 2002 the veteran was provided with an additional VA 
examination.  The examining physician, Dr. G.M., determined 
that the veteran suffered from osteoarthritis of his hips and 
degenerative disc disease of the lumbar spine.  Dr. G.M. 
again concluded that the veteran's current disabilities were 
not related to cold injury in service.    

A November 2002 treatment record from a private physician 
includes the veteran's report of ongoing hip and back pain 
"since the early 1950s".  

Analysis

The veteran seeks entitlement to service connection of 
arthritis of his hips and lumbar spine.  Essentially, the 
veteran contends that cold exposure in Korea in the winter of 
1951-1952 caused him to develop osteoarthritis of the hips 
and lumbar spine.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to Hickson element (1), current disability, the 
January 2000 VA medical examination diagnosed osteoarthritis 
of the veteran's hips and lumbar spine.  Element (1) is 
therefore satisfied.  

With respect to element (2), in-service incurrence of disease 
or injury, the Board will separately address disease and 
injury.

Concerning disease, in this case arthritis, there is of 
record no competent medical diagnosis of arthritis in service 
or for many years thereafter.  The veteran's service medical 
records are pertinently negative and do not support his 
contention.  Specifically, the December 1952 separation 
examination does not support this contention, as there is no 
indication of arthritis or other disability of the veteran's 
back or hips.  Arthritis in fact was not diagnosed until 
1988.

The Board is aware that the veteran contended in his January 
2002 written statement that he suffered from arthritis during 
and immediately after service.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). In this case, there is no 
evidence, aside from the veteran's own statements, of 
arthritis in service or for decades thereafter. 

To the extent that the veteran himself contends that he 
suffered from arthritis in service or shortly thereafter, his 
statements are outweighed by the utterly negative service 
medical records and the lack of any medical records 
pertaining to arthritis for decades after service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  Significantly, he did not mention arthritis in 
connection with his initial claim for VA benefits in 1954.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  

Moreover, the veteran himself has not asserted that he 
received any medical treatment for arthritis during the 
presumptive period or for many years after service.
To the extent that he now claim to have had arthritis during 
or immediately after service, his statements do not 
constitute competent medical evidence.  It is now well-
settled that lay persons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis or etiology. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The November 2002 medical record from Dr. M. P. includes the 
veteran's report of having suffered from arthritis in his 
back and hips since the early 1950s.  This is merely a 
recitation of the veteran's own contentions and is not 
competent medical evidence concerning the onset of arthritis.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Because the medical evidence of record does not indicate a 
diagnosis of arthritis until over three decades after the 
veteran left service, the presumptive provisions found in 
38 C.F.R. §§ 3.307 and 3.309(a) are not for application.  
Moreover, the evidence of record does not show treatment for 
or diagnosis of the disease in service.  In-service or 
presumptive period incurrence of disease is therefore not 
met.  

Turning to the matter of in-service injury, it is undisputed 
that the veteran was exposed to extreme cold conditions 
during service.  Although the veteran's service medical 
records do not reflect treatment for a claimed cold injury, 
the veteran's lay statement indicates that he suffered cold 
exposure during combat conditions.  The veteran's DD 214 
confirms the veteran's participation in combat conditions.  
The Board has no reason to doubt that the veteran was exposed 
to extreme cold during combat.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004).  Accordingly, 
element (2) has been satisfied as to injury.  

Moving to element (3), medical nexus, there are of record 
three medical opinions, the September 2000 and May 2002 
opinions of Dr. M and the July 2000 letter of 
Dr. G.  

Dr. G. stated that medical literature has indicated that cold 
exposure like the veteran experienced during the Korean war 
can cause arthritis.  He opined therefore that the veteran's 
cold exposure "could" be the cause of his arthritis.  

The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Dr. G.'s general statement that cold exposure "could" cause 
arthritis is such an opinion.  Crucially, the statement does 
not discuss the veteran's particular medical history, such as 
the decades-long gap between the cold exposure and the onset 
of the arthritis.  The Board thus places little weight of 
probative value on the statement of Dr. G.

The September 2000 and May 2002 opinions are both from Dr. M.  
In both, although accepting that the veteran was exposed to 
cold in Korea, Dr. M. did not identify any residuals of a 
cold injury.  Crucially, Dr. M. further determined that the 
veteran's current arthritis was not related to his military 
service.  The September 2000 opinion in particular 
acknowledged the statement of Dr. G. that cold exposure can 
induce arthritis, but Dr. M. stated in no uncertain terms 
that he was unaware of any such literature which would 
support a finding relating current arthritis to a cold 
exposure in the distant past.  Dr.M. further indicated that 
this conclusion is inconsistent with his medical experience.  
The September 2000 and May 2002 medical opinions therefore 
are against a finding of nexus.  

To the extent that the veteran himself has attempted to 
ascribe his current back and hip disabilities to his service, 
it is now well established that laypersons without medical 
training are not competent to comment on medical matters such 
as etiology.  See Espiritu, supra. 

In short, there is not of record competent medical nexus 
evidence linking the veteran's current low back disability to 
service.  The competent medical nexus opinion evidence, in 
the form of the two opinions of Dr. M., is squarely against 
the veteran's claim.  

If no chronic disability was diagnosed in service, a claim 
can still be substantiated if continuity of symptomatology is 
demonstrated after service.  See 38 C.F.R. § 3.303(b) and 
Savage v. Gober, 10 Vet. App. 488 (1997).  However, in this 
case, the medical evidence does not document onset of post-
service hip symptoms until 1988, approximately three and half 
decades after service.  Symptoms related to the veteran's 
back are not noted until even later.  Thus, continuity of 
symptomatology has not been demonstrated.  Moreover, in 
Voerth v. West, 13 Vet. App. 117 (1999), the Court stated 
that it clearly held in Savage that the continuity of 
symptomatology provisions of section 3.303 do not relieve a 
claimant of the burden of providing a medical nexus.  As 
discussed above, such medical nexus evidence is lacking in 
this case.

Hickson element (3) has not been satisfied, and the veteran's 
claim fails on that basis.  

In summary, for reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, the benefit sought on 
appeal is denied.  


ORDER

Entitlement to service connection for arthritis of the hip is 
denied.  

Entitlement to service connection for arthritis of the lumbar 
spine is denied.  


REMAND

In an October 2002 rating decision, the RO granted the 
veteran entitlement to service connection of pes planus and 
assigned a noncompensable disability rating.  In December 
2002, the veteran submitted a notice of disagreement as to 
the assigned disability rating for pes planus.  As shown in 
the veteran's April 2004 correspondence, he continues to 
pursue that claim.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but a statement of the case (SOC) has not been 
issued, the Board must remand the claim so that a SOC may be 
issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

The RO should issue a SOC pertaining to 
the issue of entitlement to an increased 
evaluation for service-connected pes 
planus and in connection therewith 
provide the veteran with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


